 

EXHIBIT 10.1

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”) is made effective as of July 30,
2017 (the “Effective Date”) by and between (i) Affinion Group Holdings, Inc., a
Delaware corporation (the “Company”), and (ii) ______________, a director of the
Company and one or more of the Company’s subsidiaries (the “Indemnitee”).

RECITALS

A.The Company is aware that competent and experienced persons are increasingly
reluctant to serve as directors of corporations unless they are protected by
comprehensive liability insurance and indemnification, due to increased exposure
to litigation costs and risks resulting from their service to such corporations,
and due to the fact that the exposure frequently bears no relationship to the
compensation of such directors;

B.The members of the Board of Directors of the Company (the “Board”) have
concluded that to retain and attract talented and experienced individuals to
serve as directors of the Company and one or more of its Subsidiaries and
Affiliates (each as defined below) in an effective manner, it is necessary for
the Company to contractually provide Indemnitee with protection pursuant to
express indemnification contract rights (intended to be enforceable irrespective
of, among other things, any amendment to the Company’s Fourth Amended and
Restated Certificate of Incorporation (as may be amended from time to time, the
“Certificate of Incorporation”), any change in the composition of the Board or
any Change in Control, business combination or similar transaction relating to
the Company) and for the Company to assume for itself maximum liability for
Expenses and Other Liabilities (each as defined below) in connection with claims
against the Indemnitee in connection with their service to the Company and its
Subsidiaries and Affiliates;

C.Section 145 of the Delaware General Corporation Law (“Section 145”), empowers
the Company to indemnify by agreement its officers, directors, employees and
agents, and persons who serve at the request of the Company as directors,
officers, employees or agents of other corporations, partnerships, joint
ventures, trusts or other enterprises, and expressly provides that the
indemnification provided thereby is not exclusive; and

D.The Company desires and has requested Indemnitee to serve or continue to serve
as a director of the Company and one or more Subsidiaries or Affiliates of the
Company free from undue concern about inappropriate claims for damages arising
out of or related to such service to the Company and Subsidiaries or Affiliates
of the Company.

AGREEMENT

Now, therefore, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

--------------------------------------------------------------------------------

 

Section 1.Definitions.

(a)“Affiliate” means any corporation, partnership, limited liability company,
joint venture, trust or other enterprise in respect of which Indemnitee is, was
or will be serving as a director, officer, trustee, manager, member, partner,
employee, agent, attorney, consultant, member of the entity’s governing body
(whether constituted as a board of directors, board of managers, general partner
or otherwise), fiduciary, or in any other similar capacity at the request,
election or direction of the Company, and including, but not limited to, any
employee benefit plan of the Company or a Subsidiary or Affiliate of the
Company.

(b)“Change in Control” means (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a Subsidiary or a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or Subsidiary, becomes the “beneficial
owner” (as defined in Rule 13d‑3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding capital stock; (ii) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation that would result in the outstanding capital stock of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into capital stock of the surviving
entity) at least 50% of the total voting power represented by the capital stock
of the Company or such surviving entity outstanding immediately after such
merger or consolidation, or the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company (in one transaction or a series of transactions) of all or
substantially all of the Company’s assets.

(c)“Determination” means a determination that either (i) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (ii) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”).  An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

(d)“Expenses” means all reasonable direct and indirect costs, expenses, fees and
charges of any type or nature whatsoever (including, without limitation, all
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and related disbursements,
and other out‑of‑pocket costs), paid or incurred by Indemnitee in connection
with (i) the investigation, defense or appeal of, or being a witness in a
Proceeding (as defined below), including, without limitation, the premium,
security for, and other costs relating to any costs

‑2‑

--------------------------------------------------------------------------------

 

bond, supersedes bond, or other appeal bond or its equivalent; (ii) establishing
or enforcing a right to indemnification under this Agreement, Section 145 or
otherwise; (iii) any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement (on a grossed up basis); or (iv) any interest, assessment or
other charges in respect of the foregoing; provided, however, that Expenses
shall not include any judgments, fines, ERISA excise taxes or penalties or
amounts paid in settlement (other than those approved in accordance with
Section 8(d) herein) of a Proceeding.

(e)“Indemnifiable Event” means any event or occurrence related to (i) the fact
that Indemnitee is or was an Indemnifiable Person, whether or not serving in
such capacity at the time any Expense or Other Liability is incurred, or (ii)
any actual or alleged action on Indemnitee’s part while acting in the service
for the Company, any Subsidiary or Affiliate of the Company, or another person
at the request of the Company as an Indemnifiable Person (as defined below), or
by reason of anything done or not done, or any act or omission, by Indemnitee in
any such capacity.

(f)“Indemnifiable Person” means any person who is or was a director, officer,
employee, attorney, trustee, manager, member, partner, consultant, member of an
entity’s governing body (whether constituted as a board of directors, board of
managers, general partner or otherwise) or other agent or fiduciary of the
Company, a Subsidiary or Affiliate of the Company, or another person at the
request of the Company.

(g)“Independent Counsel” means legal counsel that has not performed services for
the Company or Indemnitee in the five years preceding the time in question and
that would not, under applicable standards of professional conduct, have a
conflict of interest in representing either the Company or Indemnitee.

(h)“Independent Director” means a member of the Board who was not party to the
Proceeding (as defined below) for which a claim is made under this Agreement.

(i)“Other Liabilities” means any and all liabilities, damages, losses and other
amounts incurred by Indemnitee of any type whatsoever (including, but not
limited to, judgments, orders, fines, penalties, liabilities for contribution,
ERISA (or other benefit plan related) excise taxes or penalties, and amounts
paid in whole or partial settlement and all interest, taxes, assessments and
other charges paid or payable in connection with or in respect of any such
judgments, orders, fines, penalties, ERISA (or other benefit plan related)
excise taxes or penalties, or amounts paid in whole or partial settlement).

(j)“Proceeding” means any threatened, pending or completed action, claim, suit,
inquiry or investigation, litigation, administrative hearing or any other
actual, threatened or completed judicial, administrative, arbitration or other
proceeding (including, without limitation, any such proceeding under the
Securities Act of 1933), whether civil, criminal, administrative, investigative,
legislative or any other type whatsoever, preliminary, informal or formal,
including any arbitration or other alternative dispute resolution and including
any appeal of any of the foregoing.    

‑3‑

--------------------------------------------------------------------------------

 

(k)“Subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company.

Section 2.Agreement to Serve.  The Indemnitee agrees to serve and/or continue to
serve as an Indemnifiable Person in the capacity or capacities in which
Indemnitee currently serves the Company as an Indemnifiable Person, and any
additional capacity in which Indemnitee may agree to serve, until such time as
Indemnitee’s service in a particular capacity shall end according to the terms
of an agreement, the Company’s Certificate of Incorporation or Fourth Amended
and Restated By-Laws (as may be amended from time to time, the “By-Laws”),
governing law, or otherwise.  Nothing contained in this Agreement is intended to
create any right to continued employment or other form of service for the
Company or a Subsidiary or Affiliate of the Company by Indemnitee.

Section 3.Mandatory Indemnification.  In the event Indemnitee is a person who
was or is a party to or witness in or is threatened to be made a party to or
witness or otherwise involved in any Proceeding by reason of an Indemnifiable
Event, the Company shall indemnify Indemnitee from and against any and all
Expenses and Other Liabilities incurred by Indemnitee in connection with
(including in preparation for) such Proceeding to the fullest extent not
prohibited by the Delaware General Corporation Law as in effect on the date
hereof and as the same may be amended from time to time to provide broader
indemnification rights than permitted prior to the adoption of such amendment
(“DGCL”).

Section 4.Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities but not entitled, however, to indemnification for
the total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify Indemnitee for such total amount except as to the portion
thereof to which indemnification is prohibited by the provisions of the DGCL.

Section 5.Exculpation.  The Indemnitee shall not be liable to the Company or its
stockholders for monetary damages for breach of fiduciary duty as an
Indemnifiable Person to the fullest extent permitted by the DGCL.  The foregoing
shall not eliminate or limit any liability that may exist with respect to (i) a
breach of the Indemnitee’s duty of loyalty to the Company or its stockholders,
(ii) acts or omissions not in good faith or which involve intentional misconduct
or a knowing violation of law, (iii) liability under Section 174 of the DGCL or
(iv) a transaction from which the Indemnitee derived an improper personal
benefit.

Section 6.Liability Insurance. So long as Indemnitee shall continue to serve the
Company or a Subsidiary or Affiliate of the Company as an Indemnifiable Person
and thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding as a result of an Indemnifiable
Event, the Company shall use best efforts to maintain in full force and effect
for the benefit of Indemnitee as an insured (i) liability insurance issued by
one or more reputable insurers and having the policy amount and deductible
deemed appropriate by the Board and providing in all respects coverage at least
comparable to and in the same amount as that being provided to the Chairman of
the Board, the Chief Executive Officer, President or Chief Financial Officer of
the Company when such insurance is purchased, and (ii) any replacement or
substitute policies issued by one or more reputable insurers providing in

‑4‑

--------------------------------------------------------------------------------

 

all respects coverage at least comparable to and in the same amount as that
being provided to the Chairman of the Board, the Chief Executive Officer,
President or Chief Financial Officer of the Company when such replacement or
substitute policies are purchased. The purchase, establishment and maintenance
of any such insurance or other arrangements shall not in any way limit or affect
the rights and obligations of the Company or of Indemnitee under this Agreement,
and the execution and delivery of this Agreement by the Company and Indemnitee
shall not in any way limit or affect the rights and obligations of the Company
or the other party or parties thereto under any such insurance or other
arrangement.

Section 7.Mandatory Advancement of Expenses. If requested by Indemnitee, the
Company shall advance prior to the final disposition of the Proceeding, to the
fullest extent permitted by law, all Expenses actually and reasonably incurred
by Indemnitee in connection with (including in preparation for) a Proceeding
related to an Indemnifiable Event without regard to whether an Adverse
Determination has been made.  Indemnitee hereby undertakes to repay such amounts
advanced if, and only if and to the extent that, it shall ultimately be
determined by a court or arbitral body of competent jurisdiction in a final and
nonappealable decision that Indemnitee is not entitled to be indemnified by the
Company under the provisions of this Agreement or the DGCL.  The advances to be
made hereunder shall be paid by the Company to Indemnitee or directly to a third
party designated by Indemnitee within ten (10) days following delivery of a
written request therefor by Indemnitee to the Company.  Indemnitee’s undertaking
to repay any Expenses advanced to Indemnitee hereunder shall be unsecured and
shall not be subject to the accrual or payment of any interest thereon.

Section 8.Notice and Other Indemnification Procedures.

(a)Notification/Cooperation by Indemnitee. As promptly as practicable following
the time that Indemnitee has received written notice of the commencement of or
the threat of commencement of any Proceeding, Indemnitee shall, if Indemnitee
believes that indemnification or advancement of Expenses with respect thereto
may be sought from the Company under this Agreement, notify the Company of the
commencement or threat of commencement thereof.  However, a failure so to notify
the Company as promptly as practicable following Indemnitee’s receipt of such
notice shall not relieve the Company from any liability that it may have to
Indemnitee except to the extent that the Company is materially prejudiced in its
defense of such Proceeding as a result of such failure, and shall not constitute
a waiver by Indemnitee of any rights under this Agreement.  In addition,
Indemnitee shall cooperate with, and provide information to, the Company as it
may reasonably require and as shall be within Indemnitee’s power.

(b)Insurance and Other Matters. If, at the time of the receipt of a notice of
the commencement of a Proceeding pursuant to Section 8(a) above, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the issuers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all reasonable action to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such insurance policies.

‑5‑

--------------------------------------------------------------------------------

 

(c)Assumption of Defense. In the event the Company shall be obligated to advance
the Expenses for any Proceeding against Indemnitee, the Company, if deemed
appropriate by the Indemnitee in writing, shall assume the defense of such
Proceeding as provided herein within ten (10) days of the Company’s receipt of
such written notice from Indemnitee. Such defense by the Company may include the
representation of two or more parties by one attorney or law firm as permitted
under the ethical rules and legal requirements related to joint representations.
Following delivery of written notice to Indemnitee of the Company’s confirmation
to assume the defense of such Proceeding, the approval by Indemnitee (which
approval shall not be unreasonably withheld) of counsel designated by the
Company and the retention of such counsel by the Company, the Company will not
be liable to Indemnitee under this Agreement for any fees and expenses of
counsel subsequently incurred by Indemnitee with respect to the same
Proceeding.  If (i) the employment of counsel by Indemnitee has been previously
authorized by the Company, (ii) the Company fails to employ counsel to assume
and diligently conduct the defense of such Proceeding, or (iii) in the
reasonable opinion of legal counsel to Indemnitee, there is a conflict of
interest between Indemnitee and the Company (or any other party or parties being
jointly represented) or there are legal defenses available to Indemnitee that
are not available to the Company (or any other party or parties being jointly
represented), the fees and expenses of Indemnitee’s counsel shall be subject to
indemnification and/or advancement pursuant to the terms of this
Agreement.  Nothing herein shall prevent Indemnitee from employing counsel for
any such Proceeding at Indemnitee’s expense or providing the Company with
information indicating that there may be a conflict of interest in the conduct
of any such defense between (A) the Company and Indemnitee or (B) Indemnitee and
any other party or parties being jointly represented.  The party having
responsibility for defense of a Proceeding shall provide the other party and its
legal counsel with all copies of pleadings and material correspondence relating
to the Proceeding. Indemnitee and the Company shall reasonably cooperate in the
defense of any Proceeding with respect to which indemnification is sought
hereunder, regardless of whether the Company or Indemnitee assumes the defense
thereof.

(d)Settlement. The Company shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without the Company’s written consent, provided, however, that if a Change in
Control has occurred, the Company shall be liable for indemnification of
Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement.  Neither the Company nor any Subsidiary or Affiliate of
the Company shall enter into a settlement of any Proceeding that might result in
the imposition of any Expense, Other Liability, penalty, limitation or detriment
on Indemnitee, whether indemnifiable under this Agreement or otherwise, without
Indemnitee’s written consent. Neither the Company nor Indemnitee shall
unreasonably withhold consent from any settlement of any Proceeding.

Section 9.Determination of Right to Indemnification.

(a)Success on the Merits or Otherwise. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding referred to
in Section 3 above or in the defense of any claim, issue or matter described
therein, the Company shall indemnify Indemnitee against Expenses and Other
Liabilities actually and reasonably incurred in connection therewith.

‑6‑

--------------------------------------------------------------------------------

 

(b)Indemnification in Other Situations. In the event that Section 9(a) is
inapplicable, the Company shall also indemnify Indemnitee if he or she has not
failed to meet the applicable standard of conduct for indemnification.

(c)Determination.  The Company intends that Indemnitee shall be indemnified to
the fullest extent permitted by law as provided in Section 3 and that no
Determination shall be required in connection with such indemnification.  In no
event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 7 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise (including, without limitation, settlement of Proceeding
with or without payment of money or other consideration or the termination of
any issue or matter in such Proceeding by dismissal, with or without
prejudice).  Any decision that a Determination is required by law in connection
with any other indemnification of Indemnitee, and any such Determination, shall
be made in accordance with Section 9(d) and Section 9(e).

(d)Forum. Indemnitee shall be entitled to select the forum in which
determination of whether or not Indemnitee has met the applicable standard of
conduct shall be decided, and such election will be made from among the
following:

(1)those members of the Board who are Independent Directors even though less
than a quorum;

(2)by a committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or

(3)Independent Counsel selected by Indemnitee and approved by the Board, which
approval shall not be unreasonably withheld, which Independent Counsel shall
make such determination in a written opinion.

If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the forum, then Indemnitee shall not select Independent
Counsel as such forum unless there are no Independent Directors or unless the
Independent Directors agree to the selection of Independent Counsel as the
forum. The selected forum shall be referred to herein as the “Reviewing Party.”
Notwithstanding the foregoing, following any Change in Control, the Reviewing
Party shall be Independent Counsel selected in the manner provided in clause (3)
above.

(e)As soon as practicable, and in no event later than ten (10) days after
receipt by the Company of written notice of Indemnitee’s choice of forum
pursuant to Section 9(d) above, the Company and Indemnitee shall each submit to
the Reviewing Party such information as they believe is appropriate for the
Reviewing Party to consider.  The Reviewing Party shall arrive at its decision
within a reasonable period of time following the receipt of all such information
from the Company and Indemnitee, but in no event later than thirty (30) days
following the receipt of all such information, provided that the time by which
the Reviewing Party must reach a decision may be extended by mutual agreement of
the Company and

‑7‑

--------------------------------------------------------------------------------

 

Indemnitee. All Expenses associated with the process set forth in this
Section 9(e), including but not limited to the Expenses of the Reviewing Party,
shall be paid by the Company.

(f)Consequences of Determination; Remedies of Indemnitee.  The Company shall be
bound by and shall have no right to challenge a Favorable Determination.  If an
Adverse Determination is made, or if for any other reason the Company does not
make timely indemnification payments or advances of Expenses or Other
Liabilities, Indemnitee shall have the right to commence a Proceeding before a
court or arbitral body of competent jurisdiction to challenge such Adverse
Determination and/or to require the Company to make such payments or
advances.  Indemnitee shall be entitled to be indemnified for all Expenses or
Other Liabilities incurred in connection with such a Proceeding in accordance
with Section 3 and to have such Expenses and Other Liabilities advanced by the
Company in accordance with Section 7.  If Indemnitee fails to timely challenge
an Adverse Determination, or if Indemnitee challenges an Adverse Determination
and such Adverse Determination has been upheld by a court of competent
jurisdiction, in a final and non-appealable decision then, to the extent and
only to the extent required by such final decision, the Company shall not be
obligated to indemnify or advance Expenses to Indemnitee under this Agreement.

(g)Delaware Court of Chancery. Notwithstanding a final determination by any
Reviewing Party that Indemnitee is not entitled to indemnification with respect
to a specific Proceeding, Indemnitee shall have the right to apply to the Court
of Chancery, for the purpose of enforcing Indemnitee’s right to indemnification
pursuant to this Agreement.

(h)Expenses. The Company shall indemnify Indemnitee against all Expenses
incurred by Indemnitee in connection with any hearing or Proceeding under this
Section 9 involving Indemnitee and against all Expenses and Other Liabilities
incurred by Indemnitee in connection with any other Proceeding between the
Company and Indemnitee involving the interpretation or enforcement of the rights
of Indemnitee under this Agreement unless a court of competent jurisdiction
finds that each of the material claims of Indemnitee in any such Proceeding was
frivolous or made in bad faith.

(i)Determination of “Good Faith.” For purposes of any determination of whether
Indemnitee acted in “good faith,” Indemnitee shall be deemed to have acted in
good faith if in taking or failing to take the action in question Indemnitee
relied on the records or books of account of the Company or a Subsidiary or
Affiliate of the Company, including financial statements, or on information,
opinions, reports or statements provided to Indemnitee by the officers or other
employees of the Company or a Subsidiary or Affiliate of the Company in the
course of their duties, or on the advice of legal counsel for the Company or a
Subsidiary or Affiliate of the Company, or on information or records given or
reports made to the Company or a Subsidiary or Affiliate of the Company by an
independent certified public accountant or by an appraiser or other expert
selected by the Company or a Subsidiary or Affiliate of the Company, or by any
other person (including legal counsel, accountants and financial advisors) as to
matters Indemnitee reasonably believes are within such other person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company. The provisions of this Section 9(i) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.  In addition, the knowledge and/or actions, or failures
to act,

‑8‑

--------------------------------------------------------------------------------

 

of any other person serving the Company or a Subsidiary or Affiliate of the
Company as an Indemnifiable Person shall not be imputed to Indemnitee for
purposes of determining the right to indemnification hereunder.

Section 10.Exceptions. Any other provision herein to the contrary
notwithstanding:

(a)Claims Initiated by Indemnitee. The Company shall not be obligated pursuant
to the terms of this Agreement to indemnify or advance Expenses to Indemnitee
with respect to Proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to Proceedings
brought to establish or enforce a right to indemnification under this Agreement,
any other statute or law, as permitted under Section 145, or otherwise,
(ii) where the Board has consented to the initiation of such Proceeding, or
(iii) with respect to Proceedings brought to discharge Indemnitee’s fiduciary
responsibilities, whether under ERISA or otherwise, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board finds it to be appropriate.

(b)16(b) Actions. The Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee on account of any suit in which judgment
is rendered against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and amendments thereto or similar provisions of any
federal, state or local statutory law.

(c)Unlawful Indemnification.  The Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee for Expenses and Other
Liabilities if such indemnification is prohibited by law, including the DGCL, or
by the Certificate of Incorporation.

Section 11.Non‑exclusivity. The provisions for indemnification and advancement
of Expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or By-Laws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while serving the Company or a Subsidiary or Affiliate of the Company
as an Indemnifiable Person and Indemnitee’s rights hereunder shall continue
after Indemnitee has ceased serving the Company or a Subsidiary or Affiliate of
the Company as an Indemnifiable Person and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee; provided that to the extent
that Indemnitee is entitled to be indemnified by the Company under this
Agreement and by any stockholder of the Company or any affiliate (as such term
is defined in Rule 12b-2 promulgated under the Exchange Act) of any such
stockholder (other than the Company) under any other agreement or instrument, or
by any insurer under a policy maintained by any such stockholder or affiliate of
any such stockholder, the obligations of the Company hereunder shall be primary,
and the obligations of such stockholder, affiliate of any such stockholder or
insurer secondary.  Any such stockholder or affiliate of any such stockholder
shall be entitled to enforce the Company’s obligation to provide indemnification
in accordance with the priorities set forth in this Section 11 directly against
the Company, and each such stockholder or affiliate of any such stockholder
shall constitute an express intended third party beneficiary

‑9‑

--------------------------------------------------------------------------------

 

under this Agreement for such purpose (an “Third Party Beneficiary”).  In the
event that any such stockholder or affiliate of any such stockholder makes
indemnification payments or advances to Indemnitee in respect of any Expenses or
Other Liabilities for which the Company would also be obligated pursuant to this
Agreement, the Company shall reimburse such stockholder or affiliate of any such
stockholder in full on demand.  Notwithstanding anything to the contrary in the
foregoing, the Company shall not be entitled to contribution or indemnification
from or subrogation against any stockholder of the Company, any affiliate of any
such stockholder or any insurer under a policy maintained by any such
stockholder or Affiliate.

Section 12.Non-Circumvention.  The Company shall not seek or agree to any order
of any court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement or other obligations under this Agreement.

Section 13.Binding Effect; Severability. The Company shall, to the fullest
extent permitted by law, be precluded from asserting in any Proceeding that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. If any
provision or provisions of this Agreement shall be held to be invalid, illegal
or unenforceable for any reason whatsoever, (a) the validity, legality and
enforceability of the remaining provisions of the Agreement (including, without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby, and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

Section 14.Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) and except as expressly provided herein, no such waiver shall
constitute a continuing waiver.

Section 15.Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto;
provided, however, that neither party shall assign this Agreement without the
prior written consent of the other.

Section 16.No Third Party Beneficiaries. Except as set forth in Section 11,
nothing in this Agreement is intended to confer on any person other than the
parties hereto or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

‑10‑

--------------------------------------------------------------------------------

 

Section 17.Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given if
(a) delivered by hand and a receipt is provided by the party to whom such
communication is delivered, (b) mailed by certified or registered mail with
postage prepaid, return receipt requested, on the signing by the recipient of an
acknowledgement of receipt form accompanying delivery through the U.S. mail,
(c) served personally by a process server, or (d) delivered to the recipient’s
address by overnight delivery (e.g., FedEx, UPS or DHL) or other commercial
delivery service. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice
complying with the provisions of this Section 17.  Delivery of communications to
the Company with respect to this Agreement shall be sent to the attention of the
Company’s General Counsel.

Section 18.Presumptions; Burden and Effect of Certain Proceedings.

(a)It shall be a presumption that a Determination is not required.

(b)It shall be a presumption that Indemnitee has met the applicable standard of
conduct and that indemnification of Indemnitee is proper in the circumstances. A
finding, admission or stipulation that Indemnitee has acted with gross
negligence or recklessness shall not, of itself, create a presumption that such
Indemnitee has failed to meet the standard of conduct required for
indemnification hereunder.

(c)The burden of proof shall be on the Company to overcome the presumptions set
forth in the preceding clauses (a) and (b), and each such presumption shall only
be overcome if the Company establishes that there is no reasonable basis to
support it.

(d)If a Determination (to the extent legally required) shall not have been made
within thirty (30) days (as may be extended pursuant to Section 9(e)) after
receipt by the Company of the Indemnitee’s request, a favorable Determination of
entitlement to indemnification shall, to the fullest extent permitted by law, be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent a prohibition of such indemnification under applicable
law.

(e)The termination of any Proceeding, by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo contendere
or its equivalent, shall not, of itself, create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law or otherwise.  

(f)Neither the failure of the Company or a Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
or a Reviewing Party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of Proceedings by Indemnitee to
secure a judicial or arbitral determination by exercising Indemnitee’s rights
under Section 9(e) of this Agreement shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has failed to meet any particular standard
of conduct or did not have any particular belief or is not entitled to
indemnification

‑11‑

--------------------------------------------------------------------------------

 

under applicable law or otherwise.  Any such Proceeding shall be conducted in
all respects as a de novo trial, or arbitration, on the merits and the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses and Other Liabilities, as the case may be.  

(g)To the fullest extent permitted by law, termination of any Proceeding by
judgment, order, finding or settlement (whether with or without court approval)
without any finding of responsibility, wrongdoing or guilt on the part of
Indemnitee with respect to claims asserted by such Proceeding shall constitute a
conclusive determination that Indemnitee is entitled to indemnification
hereunder.

(h)If a Determination shall have been made pursuant to this Agreement that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
Section 25, absent (i) a misstatement by Indemnitee of a material fact, or an
omission by Indemnitee of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

Section 19.Survival of Rights. The rights conferred on Indemnitee by this
Agreement shall continue after Indemnitee has ceased to serve the Company or a
Subsidiary or Affiliate of the Company as an Indemnifiable Person and shall
inure to the benefit of Indemnitee’s heirs, executors and administrators.

Section 20.Subrogation. Except as set forth in Section 11, in the event of
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee, who shall execute
all documents required and shall do all acts that may be necessary to secure
such rights and to enable the Company effectively to bring suit to enforce such
rights.

Section 21.Specific Performance, Etc. The parties recognize that if any
provision of this Agreement is violated by the Company, Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, Indemnitee or a Third Party Beneficiary shall be entitled, if
Indemnitee so elects, to institute Proceedings, either in law or at equity, to
obtain damages, to enforce specific performance, to enjoin such violation, or to
obtain any relief or any combination of the foregoing as Indemnitee or such
Third Party Beneficiary may elect to pursue.

Section 22.Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

Section 23.Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

‑12‑

--------------------------------------------------------------------------------

 

Section 24.Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

Section 25.Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement.  Notwithstanding the foregoing, Indemnitee or a Third
Party Beneficiary, at Indemnitee or such Third Party Beneficiary’s option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association.  The
Company shall not oppose Indemnitee or a Third Party Beneficiary’s right to seek
any such adjudication or award in arbitration.

[SIGNATURE PAGE FOLLOWS]




‑13‑

--------------------------------------------------------------------------------

 

The parties hereto have entered into this Indemnity Agreement effective as of
the Effective Date.

AFFINION GROUP HOLDINGS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

INDEMNITEE

 

 

 

Name:

 

 

Title:

Director

 

 

‑14‑